Dissenting Opinion op
Preston and Bickerton, JJ.
This matter comes here on appeal from a judgment rendered by the Boundary Commissioner of the Island of Maui, Second Judicial Circuit, in the matter of the settlement of the boundaries of the Ili-aina of Kapoino.
The application for the settlement of the boundaries was made by J. P. Brown on behalf of the Hawaiian Government.
A map and notes of survey were filed and identified by M. D. Monsarrat, surveyor, showing the boundaries as claimed by the Hawaiian Government, and as claimed by the trustees of the Lunalilo Estate, who contest the Government claim. After hearing the evidence of Nuhiwa (k.), Lani (k.), Pupuka (k.), Kaaimalani (w.) and Auwae (k.), and an agreement being made by J. F. Brown, on behalf of the Hawaiian Government, and W. 0. Smith, on behalf of the trustees of- the Lunalilo Estate, *4that Kapoino Nui and Kapoino Iki should be considered as forming one land known as Kapoino, and the decision as to the land should cover both Kapoinos as if one land ; the Commissioner found the boundaries to be as claimed by the trustees of the Lunalilo Estate, and gave judgment accordingly, from which judgment the Hawaiian Government took an appeal to this Court.
This must be settled on the evidence as sent up by the Commissioner : as we have not any decision before us setting forth the reasons for finding as he did, it is clear he based his decision on the evidence of Kaaimalani (w.), alone, for her’s is the only evidence that tends to sustain the claim of the Lunalilo Estate. In fact, in nearly all points her evidence is directly opposed to that of the other four witnesses, whose evidence clearly sustains the claim of the Hawaiian Government, viz.: that the land of Kapoino runs to the sea on the north to a point named Papamoku, and on the south to a point named Kalua, and includes the lands (or localities) known as Kanaio and Kahoana; certainly, the evidence of Auwae is contradictory, but there still remains the evidence of Nuhiwa, Lani and Pupuka, which is positive and stands unshaken.
It is claimed, on behalf of the Government, that the places known as Kanaio and Kahoana should at any rate be included within the boundary of Kapoino; we must take the evidence as a whole, and not take only part and ignore the remainder; it is as positive that Kapoino runs to the sea, as it is that these places are within its boundaries.
It is claimed for the Lunalilo Estate, that it appears from the weight of the testimony that Kanaio and Kahoana extend across Kapoino from Manokohala to Hananui, thus cutting Kapoino off completely from makai. We do not find that there is any positive testimony as to the boundaries of Kanaio and Kahoana. Kaaimalani does say: “ Kahoana and Kanaio had specific boundaries of their own,” but she does not describe them ; the evidence does not show clearly that these lands (or localities) cut Kapoino off completely from makai; on the contrary, the *5weight of evidence to onr minds is strongly in favor of the claim of the Government.
We are of the opinion the decision of the Boundary Commissioner should be reversed and the boundary of Kapoino be as claimed by the petitioners and set forth in their map and survey. We therefore respectfully dissent from the opinion of the majority of the Court.